El Juez Asociado Se. Wolf,
emitió la opinión del Tribunal.
La presente es una reclamación sobre cobro de pesos promovida en la forma de juicio declarativo ante la Corte de Distrito de Mayagüez por Don Francisco Bian-chi Rosafá contra el Ayuntamiento de Añasco, con fe-cha siete de Marzo de mil novecientos dos. El asunto fue tramitado en dicha Corte, la que finalmente dictó la siguiente sentencia:.
“En la CiiDcla'd de Mayagüez á veinte y cuatro de Noviembre de mil novecientos tres. — Visto en juicio oral y público este pleito declarativo ante este Tribunal entre partes de la una como deman-dante Don Francisco Bianchi y Rosafá, mayor ríe edad, soltero y vecino de Añasco, representado y dirigido por el Letrado Don José de Diego; y de la otra como demandado el Ayuntamiento de Añasco, á quien representó en un principio el Letrado Don Luis Campillo y continuada la representación y dirección por el Abo-gado Don Rolmstiano Biaggi, sobre cobro de pesos.
lo. Resultando: que el actor funda su demanda en que para *490cubrir (determinadas atenciones, facilitó en el año mil ochocientos noventa y ocho al Ayuntamiento de Añasco la suma de tres mil pesos moneda provincial, cuyo pago había Ide realizarse á razón de mil pesos provinciales calda año empezando por el referido mil ochocientos noventa y ocho, según acuerdo del Ayuntamiento en sesión de seis de Abril d’el propio año: que acordado el préstamo bajo la base de que el Ayuntamiento había de constituir en aseguranza del pago hipoteca sobre el edificio destinado á casa Consistorial, la Corpo-ración acordó en sesión á cinco de Agosto de mil ochocientos no-venta y ocho, comisionar á su Alcalde Presidente Don Francisco Figueroa para que otorgase á favor del acreedor Sr. Bianehi eu tanto descendía la autorización gubernativa para,el contrato, con-forme al artículo 89 de la Ley Municipal, la correspondiente es-critura de promesa de hipoteca, la cual se 'Celebró en esta Ciudad ante el Notario Don Mariano Riera Palmer á diez de Agosto de mil ochocientos noventa y ocho; que por los trastornos ocurridos en la esfera gubernativa por el cambio de soberanía dejaron en suspen-so el curso de la autorización solicitada; que el importe del primer plazo fué satisfecho con cierta demora; pero rendidos los otros dos pla-zos capitulados en la escritura, la Corporación no quiso pagar cantidad alguna á cuenta, ascendentes dichos plazos á mil doscietos dollars.,
2o. — Resultando: que admitida la demanda y dado traslado de ella al Ayuntamiento de Añasco por medio de su Alcalde Presidente Don Agustín Pesante éste la contestó con aquel carácter, en el sentido de que aceptaba los hechos de la demanda con la modiíi-cación de que la cantidad percibida por el Ayuntamiento fué la de idos mil novecientos cincuenta y siete pesos provinciales, y no la de tres mil que reclama el actor; y que del hecho cuarto se des-prendía que ni Bianehi ni el Ayuntamiento habían legalizado la obli-gación del préstamo: que habiendo llegado á oídos de algunos de los miembros de la 'Corporación que el referido Ayuntamiento adeu-daba al susodicho Sr. Bianehi -una cantidad algo crecida, ordenó se hiciera una investigación y aún cuando de ella resultara cierta la existencia de la deuda pero la operación no reunía los requi-sitos de las leyes, y acordó que no se pusiera en inventario á fin do no incurrir en las responsabilidades contraídas por los que en la fecha de efectuarse esa operación formaban parte del Municipio; que no queriéndose perjudicar al Sr. Bianehi, el Ayuntamiento acudió en consulta al Hon. Tesorero de Puerto Rico, el que contestó entre otras cosas referentes á la consulta,' en primero de Agosto de mil novecientos, “que la entidad Ayuntamiento contrajo un em-*491pj'éstito que >pesa sobre el presente Concejo, en el caso de que hubiera sido legalmente contratado, mediante la necesaria autorización superior!’, de lo que se desprendía que no habiéndose efectuado esa operación con las formalidades legales, no 'podía satisfacerla el Ayun-tamiento: que por otra 'comunicación del Hon. Tesorero se vió que así mismo el Sr. Bianchi había acudido á la superioridad, puesto (pie se solicitaron por dicho Tesorero los documentos relacionados con ese empréstito y que á pesar de el tiempo transcurrido desde la última comunicación, ninguna resolución recayó sobre dicho em-préstito, viéndose con sorpresa el Ayuntamiento demandado por el Sr. Bianchi por la suma de mil doscientos ¡dollars, cuando el Ayun-tamiento estima ser sú importe el de mil novecientos cincuenta y siete pesos provinciales, error que supone sea material, pues también aparece otro en el escrito de demanda, cual es el de cobrarse el im-porte total del crédito, según la copia de la ¡demanda; y que el Ayuntamiento mientras no recibiera autorización de la superiori-dad no podía proceder al pago de la cantidad reclamada, por no estar autorizado por la ley y haber sido constituido dicho prés-tamo con infracción del artículo 8!) de la Ley Municipal, hacién-dose caso omiso de lo dispuesto por el Real Decreto de 4 de Enero de 1888.
8o. Resultando: que señalado ¡día y hora para la comparecencia á prueba, solicitada por ambas partes, éstas concurrieron á aquel acto y propusieron la documental y testifical, y admitidas como per-tinentes las aludidas pruebas, las que se practicaron con citación contraria menos la testifical para el acto del juicio oral.
4o. Resultando: que en el acto'de la celebración del juicio oral al que concurrieron los Letrados de ambas partes y procedido á la práctica de la prueba del actor, el testigo Francisco Figueroa á preguntas del Letrado de dicha parte 'dijo: que en el año noventa y ocho fue Alcalde del pueblo -de Añasco y recuerda que el Ayun-tamiento del mismo tuvo que -contraer un préstamo con Don Francisco Bianchi: que en esa época estaba pendiente una ¡deuda con el de esta Ciudad sobre Cárceles, ascendentes á 7000 y pico de .pesos para el pago de la cual esta última Corporación embargó la casa Consistorial y la en que se encontraba la Carnicería, que ¡después de A-arios abonos solo se le quedó á deber tres mil pesos por cuya cantidad siguió la ejecución adelante: que notificado el declarante en su carácter ya indicarlo, dio cuenta al Ayuntamiento que presi-día ocirdándose que una comisión saliese, en busca de recursos, la cual se entrevistó con el Sr. Bianchi quien dijo que previa una *492garantía no tenía inconveniente en facilitar aquella cantidad, como en efecto lo hizo, .prometiéndole el Ayuntamiento hacerle una hipo-teca y para ello se pidió autorización á la Diputación Provincial en-tonces, y antes ide venir se hizo constar en el documento la toma del dinero y la promesa de hipoteca; á preguntas del Letrado Sr, Biaggi 'dijo: que el préstamo se llevó á cabo sin la previa autori-zación de la Diputación Provincial; y á 'preguntas 'del Tribunal dijo: que los hechos á que se venía refiriendo ocurrieron en el año noventa y ocho, cuando el declarante era Alcalde de Añasco; que no recuerda si en aquella época el Ayuntamiento de dicho pueblo tenía autorizació para concertar préstamo; que la.hipoteca á que se refirió antes no se llevó á cabo porque no vino la autorización de la Diputación, no .dándose al Sr. Bianehi ninguna garantía por no haberse obtenido el permiso; que el Ayuntamiento recibió d-> Bianehi los tres mil pesos, le.abonaron mil y le quedaron á deber dos mil y sus intereses; la prueba documental ambos Letrados la .dejaron á la consideración de la sala; y concedídales la palabra, expusieron en su informe oral todo lo que estimaron pertinente al derecho de sus respectivos patrocinados quedando el juicio con-cluso para sentencia.
5o. Resultando: que en el día y hora señalados fue votada pú-blicamente la sentencia habiéndolo sido por unanimidad de los Sres. Jueces.
6o. Resultando: que en la sustan dación de este juicio se han ob-servado las formalidades de la ley.
Visto: siendo Ponente para 1a. redacción de esta sentencia el Sr. Juez Instructor Don Angel García Veve en sustitución de Don Enrique González Dader.
lo. Considerando: que entré las prohibiciones que determina la Ley á los Ayuntamientos no se encuentra la de contraer un simple préstamo con particulares y si existe la misma por virtud de com-prenderse en el inciso 3o. de la. regla 3ra. del artículo 89 de la Ley Municipal el préstamo generoso hecho por Don Francisco Bian-elii en momentos difíciles para el Ayuntamiento de Añasco apre-miado por otro acreedor, esa prohibición alcanzará á los Concejales que tomaron parte en el acuerdo pero no -á un tercero que interviene libre y honradamente en el contrato.
2o. Considerando: que las responsabilidades de los Ayuntamien-tos en la órbita de su jurisdicción, si las han contraído no pueden nacer sino del cumplimiento de sus deberes pero - los actos que se celebren con un tercero no pueden menos de ser reconocidos con *493mayoría ele razón cuando con posterioridad lia sido expresamente confirmado, haciéndose pago del crédito que ahora no quiere reco-nocer la Corporación que lo hizo ó contrajo.
3o. Considerando: que es un principio general que nadie puede enriquecerse con perjuicio de otro y de no disponerse el pago de la cantidad prestada por Bianchi al Ayuntamiento de Añasco, se au-torizaría el enriquecimiento de éste con daño del Sr. Bianchi.
•Vistas las disposiciones citadas y la Orden' General No. .118 serie de 1899.
Fallamos que declarando con lugar la demanda interpuesta por Don Francisco Bianchi, debemos condenar y condenamos al Ayun-tamiento de Añasco á que dentro .del .quinto día satisfaga la cantidad reclamada ascendente á mil doscientos dollars, intereses legales y costas.
Así por esta nuestra sentencia los pronunciamos, mandamos y firmamos.
Arturo Aponte. — J. A. Erwin. — Angel García.
Contra esa sentencia interpuso apelación la representa-ción de la liarte demandada, la cual presentó un.brief ha-ciendo una relación de los hechos en el caso y exponiendo los fundamentos de su apelación, con la solicitud de que se revocara la sentencia inferior. La parte contraria pre-sentó un alegato manifestando estar conforme con la relación de hechos de apelante é impugnando el recurso por los siguientes fundamentos:
Primero. — Que el requisito de la previa autorización de la Dipu-tación Provinvial, exigido por el artículo 89 de la Ley Municipal de treinta y uno de Diciembre de 1896, se contrae, según términos expresos del párrafo primero de dicho artículo, á contratos que en-vuelvan enagenación ó permuta de bienes municipales; y el celebra-do entre recurrente y recurrido, originario de la acción reclamada, como limitado á una simple promesa de hipoteca en garantía de cantidad entregada, al no producir acción real ni mixta sobre bie-nes inmuebles, y sí tan solo personal contra el -promitente, no puede decirse que envuelve concepto alguno de enagenación; no siéndole por tanto aplicables los preceptos 'del citado artículo.
Segundo. — El contrato de referencia, aunque produjo ingresos para el Municipio .de Añasco, no necesitó de la formalidad de la subasta *494pública exigida por real decreto de cuatro de Enero de .mil ocho-cientos ochenta y tres, en razón á su condición de urgente; caso de excepción taxativamente determinado en el artículo 36 del misino real decreto; resultando demostrada por modo evidente esa condi-ción ele urgencia de la propia causa determinante de dicho con-trato, ó sea de la necesidad en que se encontraba el municipio de salvar su casa Ayuntamiento del apremio que se le seguía por gas-tos carcelarios.
Tercero. — Que aún admitiendo que las disposiciones legales citadas por el recurrente sean aplicables al contrato de referencia, la falta de previa autorización y subasta determinarán en todo caso la nuil dad de la promesa de hipoteca, pero nunca la de la obligación que el Municipio contrajo de devolver á Bianchi la cantidad de él reci-bida; por cuanto dicha obligación nace del recibo de la cantidad, no de la promesa.
Cuarto. — Que en el último término, aún alcanzando también al préstamo los efectos de la nulidad, el Municipio recurrente viene obligado á. devolver por vía 'de restitución lo que recibió y sus intereses, ule acuerdo con lo estatuido en el artículo 1303 del Código Civil antiguo (1270 del Revisado) que imponen esa obliga-ción á los contratantes cuando se declara la nulidad de una obli-gación.”
En cinco de] presente mes llevóse á calió la vista del recurso, sin que á ella asistieran las partes.
Estamos conformes con la sentencia dictada por la Corte de Distrito y con las razones alegadas por el ape-lado en su alegato escrito y que han sido transcritas; y, por lo tanto, somos de opinión que debe confirmarse la sentencia apelada con las costas á la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández, Eigueras y MacLearv.